DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 16 December 2021.  Claims 1, 6, and 7 are currently under consideration.  The Office acknowledges the amendments to claim 1, 6, and 7, as well as the cancellation of claims 2-5.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	The first paragraph of the specification has been amended as follows:

[0001]		This application is a continuation-in-part application of U.S. patent application serial no. 15/571,310, filed on November 2, 2017, now U.S. Patent No. 10,714,226, which claims priority of PCT/US2016/022437, filed March 15, 2016, which claims priority under 35 U.S.C. 119(e) of U.S. provisional application serial no. 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-19 directed to inventions non-elected without traverse.  Accordingly, claims 8-19 have been cancelled.

Allowable Subject Matter
Claims 1, 6, and 7 are allowed, for the reasons presented in the previous Office action, as all the claims now include the subject matter of previous claim 5 that was indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791